[Cite as State v. Palazzolo, 2016-Ohio-7043.]
                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




STATE OF OHIO,                                     :     APPEAL NO. C-150557
                                                         TRIAL NO. B-1405757
        Plaintiff-Appellee,                        :

  vs.                                              :
                                                            O P I N I O N.
STEPHEN PALAZZOLO,                                 :

    Defendant-Appellant.                           :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed and Cause Remanded

Date of Judgment Entry on Appeal: September 30, 2016

Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and David Hoffmann,
Assistant Public Defender, for Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS



STAUTBERG, Judge.

      {¶1}    Defendant-appellant Stephen Palazzolo pleaded guilty to one count of

gross sexual imposition and three counts of attempted gross sexual imposition. The

trial court accepted his pleas, and sentenced him to consecutive terms of

imprisonment totaling nine years.       Palazzolo now appeals and argues in two

assignments of error that the trial court erred in sentencing him to maximum and

consecutive terms, and also violated his right to due process of law by failing to allow

him to respond to new sentencing information provided by the state at his

sentencing hearing. For the reasons below, we reject his assignments of error.

However, because the trial court failed to include its consecutive sentencing findings

in its judgment entry, we remand this case for a nunc pro tunc entry to include the

required findings.

                                    Background

      {¶2}    Palazzolo pleaded guilty to one count of gross sexual imposition under

R.C. 2907.05(A)(4), a third degree felony, and three counts of attempted gross sexual

imposition under R.C. 2923.02, fourth degree felonies. The victim in this case was

Palazzolo’s young daughter. Before sentencing Palazzolo, the trial court ordered a

presentence investigation (“PSI”) report and a court clinic report.

      {¶3}    The state filed a sentencing memorandum prior to Palazzolo’s

sentencing hearing. In its memorandum, the state informed the court that Palazzolo

had been convicted of two counts of gross sexual imposition in Clermont County,

Ohio, in 2002 for similar acts involving young girls. The state recommended that

Palazzolo receive a prison term of not less than nine and a half years because the

sentence was needed to protect the public.



                                           2
                        OHIO FIRST DISTRICT COURT OF APPEALS

      {¶4}       At Palazzolo’s sentencing hearing, defense counsel informed the trial

court that Palazzolo was classified as a “sexual predator” under Megan’s Law for his

2002 convictions in Clermont County. In mitigation, defense counsel told the trial

court that Palazzolo worked full time and had been honorably discharged from the

United States Army for a pre-existing medical condition.             Defense counsel

recommended that the trial court impose a bifurcated sentence—a prison sentence

with community control or judicial release on some counts—so that Palazzolo would

have a longer, structured supervisory period. Palazzolo also addressed the trial court

taking “full and sole responsibility for anything that is in this case.” Palazzolo’s

mother, mother-in-law, and aunt also addressed the trial court. Collectively, they

expressed that they believed that Palazzolo was innocent of the charges, as the child

victim had a past of lying and there were no “signs” of abuse. They conveyed that

Palazzolo was a good father who cared deeply for his children and worked hard to

support them.

      {¶5}       The state responded to the mitigation by relying heavily on arguments

set forth in its sentencing memorandum. The state expressed that Palazzolo had a

history of this type of behavior, as illustrated by his previous convictions in another

county. The state argued that Palazzolo would reoffend, as demonstrated by his past

and information about other individuals who had come forward during the state’s

investigation.     The state argued that prison time was appropriate, which was

supported by the court clinic’s report and the detective who investigated the case.

The state emphasized that, with the plea agreement, the state “had cut” Palazzolo’s

possible sentence in half.




                                           3
                        OHIO FIRST DISTRICT COURT OF APPEALS


      {¶6}       The trial court then permitted defense counsel to respond. Counsel

reminded the court that Palazzolo had been found guilty of and was being sentenced

for only the four counts with one victim.

      {¶7}       After permitting the parties to speak, the trial court proceeded with

sentencing. The trial court “considered all of the sentencing factors under 2929.11

and all of the [factors] under the 2929 code section.” The trial court emphasized that

this was not Palazzolo’s first offense, identified Palazzolo as a “predator” and

believed that his conduct was reprehensible. The trial court made a “finding [that]

consecutive sentences are appropriate because it is necessary to protect the public.

Consecutive sentences are not disproportionate to the seriousness of the defendant’s

conduct and the danger that [he] pose[s] to the public.” The trial court also found

“that the harm cause[d] by the offense was so great or unusual that no single prison

term adequately reflects the seriousness of [Palazzolo’s] conduct. [And his] criminal

history demonstrates the need for consecutive sentences to protect the public from

future crime.”

      {¶8}       The trial court also recognized that Palazzolo pleaded guilty and took

responsibility for his actions.    The trial court then sentenced Palazzolo on the

following counts: (1) gross sexual imposition, five years’ imprisonment; (2)

attempted gross sexual imposition, 18 months’ imprisonment; (3) attempted gross

sexual imposition, 18 months’ imprisonment; and (4) attempted gross sexual

imposition, 12 months’ imprisonment. The trial court ordered the sentences to be

served consecutively, for a total of nine years’ imprisonment.




                                            4
                      OHIO FIRST DISTRICT COURT OF APPEALS

                              Assignments of Error

        I.      Palazzolo’s Sentences Were Not Contrary to Law

      {¶9}    In his first assignment of error, Palazzolo argues that the trial court

erred in sentencing him to maximum and consecutive terms. He argues that the trial

court erred in failing to consider the seriousness of the crimes and recidivism factors

under R.C. 2929.12 when it imposed the maximum sentences in his case. He further

argues that the trial court’s order of consecutive sentences is contrary to law and was

not supported by the record. These arguments are not persuasive.

     {¶10}    Pursuant to R.C. 2953.08(G), we may increase, reduce, modify, or

vacate and remand a sentence if we clearly and convincingly find that either the

record does not support the trial court’s findings or that the sentence is otherwise

contrary to law. See State v. White, 2013-Ohio-4225, 997 N.E.2d 629, ¶ 11 (1st Dist.).

     {¶11}    Palazzolo was convicted of gross sexual imposition under R.C.

2907.05(A)(4), a third degree felony.      Because Palazzolo previously had been

convicted of gross sexual imposition, R.C. 2907.05(C)(2) required that the trial court

impose a prison term between 12 and 60 months.             R.C. 2929.14(A)(3).     For

attempted gross sexual imposition, a fourth degree felony, the range for a prison

term is between six and 18 months. R.C. 2929.14(A)(4).

     {¶12}    Here, the trial court sentenced Palazzolo within the range permitted by

R.C. 2929.14, and explicitly stated that it considered the factors in R.C. 2929.11 and

R.C. Chapter 2929 before it imposed the maximum sentence for counts one, two, and

three of Palazzolo’s four counts. And we note that the trial court did not sentence

Palazzolo to the maximum sentence on all counts, as the trial court recognized that,

through his plea, Palazzolo had taken some responsibility for his actions.         We

therefore find no error in the imposition of maximum terms of incarceration.



                                          5
                      OHIO FIRST DISTRICT COURT OF APPEALS

     {¶13}    Regarding the consecutive sentences, there is a statutory presumption

in favor of concurrent sentences for most felony offenses. R.C. 2929.41(A); State v.

Simmons, 2014-Ohio-3695, 19 N.E.3d 517, ¶ 114 (1st Dist.). However, the trial court

may overcome this presumption by making the statutory, enumerated findings set

forth in R.C. 2929.14(C)(4). Simmons at ¶ 114, citing State v. Bonnell, 140 Ohio

St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 23. The statute does not require a trial

court “to give a talismanic incantation of the words of the statute,” so long as “the

necessary findings can be found in the record.” Bonnell at ¶ 37; see State v. Davis,

1st Dist. Hamilton No. C-140351, 2015-Ohio-775, ¶ 7.

     {¶14}    A three part analysis, pursuant to R.C. 2929.14(C)(4), is required to

permit consecutive sentences. See State v. Alexander, 1st Dist. Hamilton Nos. C-

110828 and C-110829, 2012-Ohio-3349, ¶ 15. The court must find that consecutive

sentences are necessary to protect the public from future crime or to punish the

offender. R.C. 2929.14(C)(4); Simmons at ¶ 114, citing Alexander at ¶ 15. The court

must also find that consecutive sentences are not disproportionate to the offender’s

conduct and to the danger the offender poses to the public. Id. And the court must

make at least one of three additional findings:

       (a) the offender committed one or more of the offenses while awaiting

       trial or sentencing, while under a sanction imposed under R.C.

       2929.16, 2929.17, or 2929.18, or while under post release control for a

       prior offense; (b) at least two of the multiple offenses were committed

       as part of one or more courses of conduct, and the harm caused by two

       or more of the offenses was so great or unusual that no single prison

       term for any of the offenses committed as part of any of the courses of

       conduct would adequately reflect the seriousness of the offender’s




                                           6
                      OHIO FIRST DISTRICT COURT OF APPEALS

       conduct; or (c) the offender’s criminal history demonstrates that

       consecutive sentences are necessary to protect the public from future

       crime by the offender.

Id.

      {¶15}   Here, the trial court found that consecutive sentences were necessary

to protect the public, and that they were not disproportionate to the seriousness of

Palazzolo’s conduct and the danger that he posed to the public. Despite Palazzolo’s

arguments that the trial court did not meet the third part of the consecutive

sentencing analysis, the trial court found that Palazzolo’s criminal history

demonstrated the need for consecutive sentences in order to protect the public from

future crime. These findings were supported by the record. Palazzolo’s sentences

are therefore not clearly and convincingly contrary to law. The first assignment of

error is overruled.

      {¶16}   However, we note that the trial court failed to make its findings a part

of the judgment entry as required by Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177,

16 N.E.3d 659, at syllabus. This failure does not render the sentence contrary to law,

as the clerical mistake may be corrected through a nunc pro tunc entry to reflect

what actually occurred at the sentencing hearing. State v. Jacquillard, 1st Dist.

Hamilton No. C-140001, 2014-Ohio-4394, ¶ 9. We therefore remand the case for a

nunc pro tunc entry correcting the omission of the consecutive sentences findings

from the trial court’s judgment entry.

II.     The Trial Court Did Not Violate Palazzolo’s Due Process Rights

      {¶17}   In his second assignment of error, Palazzolo asserts that the trial court

violated his right to due process by failing to allow him to respond to new sentencing

information provided by the state at the sentencing hearing. Palazzolo did not raise



                                          7
                       OHIO FIRST DISTRICT COURT OF APPEALS

this error below, and has therefore forfeited all but plain error.           See State v.

Quarterman, 140 Ohio St. 3d 464, 2014-Ohio-4034, 19 N.E.3d 900, ¶ 16.

     {¶18}     Crim.R. 32(A) sets forth the rights of both the defendant and the state

to speak at a sentencing hearing. “The failure to afford a defendant his right of

allocution is not insignificant[,] * * * [as] ‘it represents a defendant’s last opportunity

to plead his case or express remorse.’ ” (Citations omitted.) State v. Crawley, 1st

Dist. Hamilton Nos. C-150403 and C-150422, 2016-Ohio-658, ¶ 8, quoting State v.

Green, 90 Ohio St. 3d 352, 359-360, 738 N.E.2d 1208 (2000).

     {¶19}     Here, defense counsel and the defendant addressed the court during

mitigation. The state, in response, spoke of matters that it had addressed in its

sentencing memorandum that had been filed with the court prior to the hearing,

including the previous convictions in Clermont County. The state did not present

new information to the court. Indeed, the points argued by the state at sentencing,

in particular the facts surrounding Palazzolo’s prior history, were disclosed in the

sentencing memorandum.         Palazzolo was afforded his right to allocution, and

defense counsel was able to respond briefly to the state’s remarks.

     {¶20}     We do not find any error, let alone plain error. We therefore overrule

Palazzolo’s second assignment of error.

                                      Conclusion


     {¶21}     We affirm the judgment of the trial court, but remand the cause for a

nunc pro tunc entry correcting the omission of the consecutive sentences findings

from its judgment entry.


                                                Judgment affirmed and cause remanded.




                                            8
                     OHIO FIRST DISTRICT COURT OF APPEALS

FISCHER, P.J., and DEWINE, J., concur.



Please note:

       This court has recorded its own entry this date.




                                          9